[MHM, July 5, 2007] [Translation] Filing Document: EXTRAORDINARY REPORT Filed with: The Director of Kanto Local Finance Bureau Filing Date: July 5, 2007 Name of the Fund: PUTNAM DIVERSIFIED INCOME TRUST Name of the Registrant Issuer: PUTNAM DIVERSIFIED INCOME TRUST Name of Representative: Charles E. Porter Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Reporting Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Extraordinary Report is available for Public Inspection: Not applicable. I. REASON FOR FILING THIS EXTRAORDINARY REPORT : As there was a change in the distribution policy of Putnam Diversified Income Trust (the "Fund"), the Fund hereby submits this Extraordinary Report pursuant to Article 24-5, Paragraph 4 of the Securities and Exchange Law and Article 29, Paragraph 2, Sub-paragraphs 3 of the Cabinet Ordinance Concerning Disclosure of Contents, etc. of Specified Securities. II. Contents of the Change There was a change in the distribution policy of the Fund as follows: 1. Outline of the change Distribution Policy: [Before amendment] The Fund normally distributes any net investment income monthly and any net realized capital gains annually. In principle, the Fund declares distributions on or about the 20th day of each month to Japanese investors who hold shares as of the Record Date(*) of on or about the 11th day of each month. Japanese investors will be paid distributions on or about the fourth business day of the following month in Japan since the SMBC Friend confirms the payment by Putnam. * Record Date shall be approximately 7 Fund business days before the 20th day of each month in principle and the next Fund business day of such Record Date shall be the ex-dividend date. Fund business day means a day on which the New York Stock Exchange is open for business. [After amendment] The Fund normally distributes any net investment income monthly and any net realized capital gains annually. In principle, the Fund declares distributions on or about the 20th day of each month to Japanese investors who hold shares as of the Record Date(*) of on or about the 13th day of each month. Japanese investors will be paid distributions on or about the fourth business day of the following month in Japan since the SMBC Friend confirms the payment by Putnam. * Record Date shall be approximately 5 Fund business days before the 20th day of each month in principle and the next Fund business day of such Record Date shall be the ex-dividend date. Fund business day means a day on which the New York Stock Exchange is open for business. - 2 - 2. Date of Change: June 13, 2007 [Attachments] 1) Incumbency Certificate; and 2) Power of Attorney. [Translation] [MHM,June29,2007] SEMI-ANNUAL REPORT (During the Thirteenth Term) From: October 1, 2006 To: March 31, 2007 PUTNAM DIVERSIFIED INCOME TRUST (2259) Name of the document filed: Semi-annual Report To: Director of Kanto Local Finance Bureau Filing Date: June 29, 2007 Accounting Period: During the 13th term (from October 1, 2006 to March 31, 2007) Name of the Registrant Fund: PUTNAM DIVERSIFIED INCOME TRUST Name of the Registrant Issuer: PUTNAM DIVERSIFIED INCOME TRUST Name and Official Title Charles E. Porter of Representative: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto of Registrant Agent: Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection: Not applicable. - 1 - I. STATUS OF INVESTMENT FUND (1) Diversification of Investment Portfolio (as of the end of April, 2007) Total Investment Ratio Name of Types of Assets Country U.S. Dollars (%) Foreign Government Bonds Germany 170,871,589 6.39 France 113,330,967 4.24 Japan 89,885,680 3.36 Ireland 70,243,582 2.63 Russia 44,733,391 1.67 Sweden 37,167,795 1.39 Argentina 33,193,706 1.24 Spain 21,268,077 0.80 Canada 18,808,066 0.70 Mexico 16,977,346 0.64 South Africa 15,073,630 0.56 Turkey 14,248,225 0.53 Colombia 11,014,120 0.41 Indonesia 7,783,275 0.29 Venezuela 6,951,925 0.26 Ukraine 6,431,525 0.24 Brazil 6,420,900 0.24 Peru 2,606,390 0.10 Ecuador 491,250 0.02 Sub-total 687,501,439 25.71% U.S. Government Agency Mortgage Obligations United States 559,351,016 20.91% Corporate Bonds United States 471,772,002 17.64 Luxembourg 21,734,404 0.81 Cayman Islands 16,971,538 0.64 Canada 15,424,342 0.58 France 10,275,628 0.38 United Kingdom 8,104,545 0.30 Bermuda 1,447,200 0.05 Ireland 87,358 0.00 Sub-total 545,817,017 20.41% Asset-Backed Securities United States 276,487,540 10.34 United Kingdom 63,781,597 2.39 Cayman Islands 45,214,521 1.69 Ireland 7,199,404 0.27 Sub-total 392,683,062 14.68% - 2 - Collateralized Mortgage Obligations United States 340,569,375 12.73 Ireland 17,586,280 0.66 United Kingdom 11,328,192 0.42 Cayman Islands 4,738,968 0.18 Sub-total 374,222,815 13.99% Senior Loans United States 175,989,236 6.58 Bermuda 2,652,571 0.10 Canada 1,890,188 0.07 Norway 158,546 0.01 Sub-total 180,690,541 6.76% U.S. Treasury Obligations United States 122,883,370 4.59% Purchased Options United States 36,165,074 1.35% Short-Term Investments United States 235,817,758 8.82% Cash, Deposit and Other Assets (After deduction of liabilities) (460,537,535) -17.22% Total (Net Asset Value) 2,674,594,557 100.00% - 3 - Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 2: Dollar amount is translated for convenience at the rate of $1.00¥119.80 (the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on 27th April, 2007). The same applies hereinafter. Note 3: In this document, money amounts and percentages have been rounded up to 10 in the case of 5 or more and otherwise rounded down. Therefore, there are cases in which the amount of the "total column" is not equal to the aggregate amount. Also, translation into yen is made simply by multiplying the corresponding amount by the conversion rate specified and rounded up to 10 the case of 5 or more and otherwise rounded down when necessary. As a result, in this document, there are cases in which Japanese yen figures for the same information differ from each other. - 4 - (2) Results of Past Operations (a) Record of Changes in Net Assets Record of changes in net assets at the end of each month within one-year period until and at the end of April 2007 is as follows: Class C Shares Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2006 end of May 146,425 17,542 9.72 1,164 June 135,146 16,190 9.67 1,158 July 129,103 15,467 9.74 1,167 August 124,651 14,933 9.83 1,178 September 120,990 14,495 9.87 1,182 October 118,543 14,201 9.90 1,186 November 118,730 14,224 9.98 1,196 December 118,292 14,171 9.95 1,192 2007 end of January 115,545 13,842 9.89 1,185 February 116,943 14,010 9.98 1,196 March 119,790 14,351 9.97 1,194 April 121,615 14,569 10.01 1,199 (Note ) The amount of NAV per share with dividend is set forth in the parentheses. The amount of NAV per share with dividend as of the end of each month represents NAV per share as of the end of the relevant month with the amount of dividend paid during the relevant month. Class M Shares Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2006 end of May 1,198,552 143,587 9.69 1,161 June 1,156,422 138,539 9.65 1,156 July 1,129,260 135,285 9.71 1,163 August 1,110,817 133,076 9.80 1,174 September 1,082,428 129,675 9.84 1,179 October 1,045,355 125,234 9.87 1,182 November 1,037,331 124,272 9.95 1,192 December 1,003,808 120,256 9.92 1,188 2007 end of January 938,458 112,427 9.86 1,181 February 905,002 108,419 9.95 1,192 March 883,383 105,829 9.93 1,190 April 868,867 104,090 9.98 1,196 - 5 - (Note) The amount of NAV per share with dividend is set forth in the parentheses. The amount of NAV per share with dividend as of the end of each month represents NAV per share as of the end of the relevant month with the amount of dividend paid during the relevant month. (b) Record of Distributions Paid Record of distributions paid from May 2006 to April 2007 are as follows: - 6 - Class C Shares NAV on the ex- Dividend dividend date Month/Year Dollar Yen Dollar 2006 end of May 0.039 4.67 9.70 June 0.039 4.67 9.72 July 0.038 4.55 9.67 August 0.039 4.67 9.74 September 0.038 4.55 9.81 October 0.039 4.67 9.82 November 0.039 4.67 9.89 December 0.039 4.67 9.95 2007 end of January 0.038 4.55 9.89 February 0.039 4.67 9.90 March 0.039 4.67 9.95 April 0.038 4.55 9.94 - 7 - Class M Shares NAV on the ex- Dividend dividend date Month/Year Dollar Yen Dollar 2006end of May 0.043 5.15 9.67 June 0.043 5.15 9.69 July 0.043 5.15 9.63 August 0.043 5.15 9.70 September 0.043 5.15 9.78 October 0.043 5.15 9.78 November 0.043 5.15 9.86 December 0.043 5.15 9.92 2007 end of January 0.043 5.15 9.86 February 0.043 5.15 9.87 March 0.043 5.15 9.92 April 0.043 5.15 9.90 - 8 - (c) Record of Changes in Annual Return Class C Shares Annual Return 5/1/06-4/30/07 7.84 % (Note) Annual Return (%) {[ [ Ending NAV * A] ] / Beginning NAV] 1}*100 A shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1.
